DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 1/14/2021. As per the amendment, claims 1-5, 7-14, 16-20, and 22-23 were amended, and no claims were added or cancelled. Thus, claims 1-25 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “longitudinal axis” as first mentioned in claim 1 line16.
Claim Objections
Claims 1 is objected to because of the following informalities:
Claim 1 recites the language “the longitudinal axis, both (a)” in lines 17. Examiner suggests changing to read --the longitudinal axis; and wherein (a)-- in order to properly state that it is the beginning of the final limitation in the claim, and to improve the readability of the claim limitation. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlen et al. (US Pat. 5,155,423).
Regarding claim 1, Karlen discloses a robotic system (see the robotic arm of Figs. 5-6) comprising: a first linkage (see pitch joint 8 in Figs. 5-7 on the right side of roll joint 10) and a second linkage (see pitch joint 12 in Figs. 5-7 on the left side of roller joint 10); a joint coupling the first linkage to the second linkage (see roll joint 10 in Figs. 5-7 which couples pitch joints 8 and 12 together); and at least one cable (see Col. 14 lines 44-45 where wiring passes between the joints through the apertures 136 in Fig. 7); wherein the joint includes a motor (see motor 72 in Fig. 7) having a shaft (see motor shaft 94 in Fig. 7), a strain wave gear (see wave generator 100 in Fig. 7) having a flexible member (flexspline 112 in Fig. 7) coupled to a circular spline (rigid spline 88 in Fig. 7), a first conduit (clutch ring 110 in Fig. 7), and a bearing (bearing 70 in Fig. 7); wherein the motor is configured to rotate the shaft in a first direction and the strain wave gear is configured to rotate a first of the flexible member or the circular spline (see Col. 15 lines 14-20 where the motor to rotate in a direction which then moves the flexspline 112); wherein the first conduit is configured to rotate in response to rotation of the first of the flexible member or the circular spline (see clutch ring 110 in Fig. 7; see also Col. 15 lines 15-30 where rotation  of the flexspline is transferred to the clutch ring to rotate it); wherein the at least one cable passes through the bearing and into the second linkage but does not pass through either of the strain wave gear or the motor (the wiring passes through apertures 136 (see Col. 14 lines 44-45) and the passage 73 (see Col. 13 lines 28-30), such that it moves along roll joint 10 passing through .
Allowable Subject Matter
Claims 2-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. While the Applicant’s willingness to amend independent claim 1 with features from claim 2 is appreciated, the current amendments are deemed to be insufficient to place the application in condition for allowance. The conduit of the Karlen reference is understood to rotate about the longitudinal axis of the joint, and is arranged parallel to the longitudinal axis such that its rotation is parallel to the longitudinal axis. Thus, the amendments are deemed .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785